Bbeitel, J. (dissenting).
It is unnecessary to repeat the views expressed in the companion majority opinion affecting the codefendant Horelick; they apply also to the defendant Adickes.
The remaining issue is whether Miss Adickes’ conduct amounted to attempting to prevent the arrest of defendant Horelick. That arrest the court is simultaneously holding proper at it does the conviction of Horelick for the crimes of trespass and resisting his own arrest.
One may take Miss Adickes ’ direct testimony to determine what she admitted doing: ‘ ‘ And the policeman came and pushed me away from the door [of the patrol car] and I opened it again and again I said I want to go with him. I want to go with him. And I may have said one or two other things. I remember saying that. Then I was pushed away again and then the third time I opened the door I was — or I moved towards the door I was pushed in by a policeman and after a few minutes Mr. Horelick was in the car and there was also a boy in the car.”
The incident occurred in the midst of a crowd of about 60 people, while defendant Horelick, his clothes already in disarray, was wriggling and kicking his feet toward a policeman as he struggled to prevent his detention. The police officer testified that when he placed Horelick into the patrol car through one door, defendant Adickes opened the other door and pulled Horelick toward the opened doorway. It was then, the officer said, that he walked around the car and arrested Miss Adickes by pushing her into the patrol car. His testimony was accepted by the trial court and the Appellate Term, and that finding of fact is supposed to be beyond review in this court.
True the trial court concluded it was unnecessary to determine whether Miss Adickes “ touched ” Horelick, but it found that she reached into the patrol car and that her efforts were consistent with an attempt to resist the detention of Horelick.
At the very least, Miss Adickes’ trial testimony admits delaying the arrest and, therefore, interfering with it. The prosecution’s evidence and the trial court’s finding of intent established the essential element that she tried to prevent the detention.
*466Accordingly, the order of the Appellate Term should be affirmed.
Chief Judge Fuld and Judges Burke and Hibson concur with Judge Bergan ; Judge Breitel dissents and votes to affirm in a separate opinion in which Judges Scileppi and Jasen concur.
Order reversed, etc.